Citation Nr: 9915201	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for benefits which was denied based on the character 
of the appellant's discharge from service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1951 to 
December 1952.  He was given an undesirable discharge.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a notice of October 1996, from the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A June 1953 administrative decision determined that the 
appellant's discharge was issued under dishonorable 
conditions.  No appeal was filed.

2.  The appellant was notified on December 27, 1988, May 9, 
1989, and June 14, 1991 that his discharge was a bar to VA 
benefits.  He did not appeal these notices.

3.  In October 1994 he again attempted to reopen his claim 
for VA benefits.  He was notified on September 5, 1995 that 
his discharge was a bar to VA benefits.  He appealed this 
determination.

4.  The evidence associated with the claims file subsequent 
to the June 14, 1991 notice of denial is not new and material 
and does not tend to show that the appellant's discharge is 
not a bar to VA benefits.


CONCLUSION OF LAW

Evidence received subsequent to VA's June 1991 decision 
denying entitlement to VA benefits is not new and material 
and does not serve to reopen the appellant's claim in this 
regard.  38 U.S.C.A. § 101, 501, 5108 (West 1991 and Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend, in substance, 
that new and material evidence has been submitted sufficient 
to reopen a prior claim for VA benefits which was denied 
based on the character of the appellant's discharge from 
service.  The appellant argues that he served honorably 
during his term of service, from October 1951 to December 
1952, and that he merits VA benefits based on this service, 
and on his post service "exemplary" life.

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (1998).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b) (1998).

The appellant's claim for a determination as to the character 
of his discharge from service was previously considered.  In 
June 1953, an administrative decision determined that the 
appellant's discharge was issued under dishonorable 
conditions for VA purposes.  This decision was based on the 
finding that the appellant engaged in willful and persistent 
misconduct.  It was noted that information elicited at his 
board proceedings indicated that the he embarked on a course 
of conduct representing deliberate wrongdoing in an effort to 
obtain his discharge from the service.  He made statements 
that he would do anything necessary to get out, even if it 
meant that he received a dishonorable discharge.  

This decision was referenced in notices of denial in December 
1988, May 1989, and June 1991.  As a timely appeal of these 
adverse actions was not submitted, the Board concludes that 
they are final based on the evidence then of record.  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.156(a) (1998).

Evidence received subsequent to the June 1991 denial consists 
of statements of the appellant, dated in August 1997, and 
January 1999.  In these statements the he describes an 
account of his military service which is completely at odds 
with that contained in both his service personnel and medical 
records.  He contends that he served in the Korean war and 
saw constant combat.  He references numerous battles in Korea 
and units, some of which were never deployed there, and 
contends that his discharge was based on misconduct brought 
upon by his experiences in Korea.  His service personnel and 
medical records indicate that he never left the United States 
during his one year and fifteen days of service.

In these statements he further contends that he is entitled 
to VA benefits based on his self described "exemplary" post 
service life.  The Board concludes that these statements are 
not material.  They are new, in that they were not of record 
prior to the June 1991 denial.  They are not, however, 
material, as they do not tend to show that the appellant's 
discharge is not a bar to VA benefits, or that he is in any 
way entitled to VA benefits.  However "exemplary" the 
appellant's post service life has been, it does not change 
the character of his discharge.  Entitlement to VA benefits 
is in no way related to civilian, post service conduct.  The 
Board concludes that no new and material evidence has been 
presented to reopen the claim.

ORDER

No new and material evidence has been submitted to reopen the 
claim regarding whether the character of the appellant's 
discharge serves as a bar to entitlement to VA benefits; the 
appeal is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

